MASTER DEVELOPMENT AND MANUFACTURING AGREEMENT

by and between

PUREPAC PHARMACEUTICAL CO.

and

SHASUN CHEMICALS AND DRUGS LIMITED

Dated as of May 27th, 2005



 

TABLE OF CONTENTS

Article 1.

Definitions

2

Article 2

Development Activities and Developed Product Approval

8

Article 3

Supply of Developed Products

11

Article 4

Supply of API

15

Article 5

Sale or Other Use of Dossiers

16

Article 6

Price and Payment

17

Article 7

Records, Inspections and Audits

19

Article 8

Representations, Warranties and Covenants

20

Article 9

Quality Control and Assurances

22

Article 10

Non-Shasun Facility

23

Article 11

Intellectual Property Rights

23

Article 12

Paragraph IV Product Litigation

25

Article 13

Indemnification and Insurance

26

Article 14

Term and Termination

27

Article 15

Steering Committee

28

Article 16.

Resolution of Disputes; Arbitration

28

Article 17.

Miscellaneous

29

EXHIBIT A. PRODUCT LIST AND CORRESPONDING TERRITORY AND LAUNCH DATE

EXHIBIT B. DEVELOPMENT API

EXHIBIT C. DEVELOPMENT ACTIVITIES MILESTONE TIMETABLE

EXHIBIT D. SPECIFICATIONS

EXHIBIT E. QUALITY AGREEMENTS

EXHIBIT F. JOINT DEFENSE AGREEMENT

EXHIBIT G. SHASUN API

EXHIBIT H. MEMBER COUNTRIES OF THE EUROPEAN UNION

EXHIBIT I. LIST OF RESTRICTED GEOGRAPHIC AREAS

 

MASTER DEVELOPMENT AND MANUFACTURING AGREEMENT

This MASTER DEVELOPMENT AND MANUFACTURING AGREEMENT (the "Agreement") is made as
of May 27th, 2005, (the "Effective Date") by and between Purepac Pharmaceutical
Co., organized and existing under the laws of the State of Delaware, USA, and
its affiliates and related companies, all Alpharma corporations (referred to
herein as "Alpharma") and Shasun Chemicals and Drugs Limited, a company
organized under the laws of India (referred to herein as "Shasun" or
"Manufacturer") (Alpharma and Shasun each a party and together are the
"parties").

WHEREAS

Alpharma desires Shasun to exclusively develop, manufacture and supply the
Developed Products (as hereinafter defined) and Development APIs in accordance
with the requirements of this Agreement in order to facilitate exclusive
marketing and sale of the Developed Products in the Territory (as hereinafter
defined) on behalf of Alpharma or its Affiliates; and



WHEREAS

Shasun desires to perform such development, manufacture and supply and Alpharma
or its Affiliates (as defined herein) desire to sell the Developed Products all
upon the terms and conditions of this Agreement;



NOW, THEREFORE

in consideration of the mutual covenants and agreements contained herein,
Alpharma and Shasun hereby agree as follows:



ARTICLE 1.     DEFINITIONS.

The following terms shall, unless the context otherwise requires, have the
meanings set forth below:



1.1 "180 Day Period of Exclusivity"

shall mean a period of 180 days of marketing exclusivity within the United
States granted by the FDA under and pursuant to 21 U.S.C. Article
355(j)(5)(B)(iv) of the US Federal Food, Drug and Cosmetic Act, as amended.



1.2 "AAA"

shall have the meaning set forth in Section 16.4.



1.3 "Affiliate"

shall mean a corporation which owns, or is owned by or is under common ownership
with a party to this agreement, where "own" or "ownership" means direct or
indirect ownership of at least 40% of the outstanding voting securities of a
corporation or a comparable equity interest in any other type of entity.



1.4 "Agreement"

shall have the meaning set forth in the Preamble and shall include any exhibits
and attachments hereto.



1.5

"ANDA" shall mean any abbreviated new drug application required to manufacture,
market and sell finished dosage forms of the Developed Products in the US
Territories (as defined herein) filed by Alpharma with the FDA pursuant to 21
USC Section355(j), and any supplements and amendments thereto which may be filed
by Alpharma from time to time.



1.6 "API"

shall mean the active pharmaceutical ingredient including any Development API,
Third Party API or Shasun API as defined herein.



1.7 "API Facility"

shall mean the Shasun active pharmaceutical ingredient manufacturing facility
located at **** or any other Shasun controlled facility approved by Alpharma.



1.8 "API Net Profit"

shall mean the gross sales of Development API to third parties other than
Alpharma and Alpharma Affiliates or Shasun and Shasun Affiliates less (i) ****,
(ii) Shasun's depreciation and amortization cost related to such Development
API, and (iii) Shasun's or Alpharma's actual distribution costs.



1.9 "Confidential Information"

shall have the meaning set forth in Section 17.4.



1.10 "Data"

shall refer to all data, materials, plans, reports, test results and other
information generated and/or utilized by Shasun in the development and
manufacture of the Developed Products and/or API including, but not limited to
the Specifications and Manufacturing Information.



1.11 "DDU"

shall mean that the price shall be "delivered duty unpaid" as such term is
defined by the Uniform Commercial Code of the State of New York, as may be
amended from time to time.



1.12 "Developed Product(s)"

means the finished-product formulations in all strengths, of the products listed
in Exhibit A hereto and any additional products added to said Exhibit A at
anytime after the date of this Agreement in writing executed by Alpharma and
Shasun.



1.13 "Development Activities"

has the meaning set forth in Section 2.1.



1.14 "Development API"

shall mean the active pharmaceutical ingredient(s) listed on Exhibit B, as it
may be amended from time to time at anytime after the date of this Agreement in
writing executed by Alpharma and Shasun, that will be developed and manufactured
by Shasun to be used in any one or more of the Developed Products for which the
parties have agreed that such development is to be funded by Alpharma.



1.15 "DMF"

shall mean the Drug Master File required to manufacture, market and sell API in
bulk form supplied by Manufacturer and filed with the FDA, European or other
regulatory authorities and any amendments thereto, including, without
limitation, analytical methods, stability and pharmaceutical data and
manufacturing processes with respect to the API.



1.16 "Dossier"

shall mean the underlying product information, including Manufacturing
Information and Data, necessary for filing a Marketing Authorization Application
with the relevant Regulatory Authority in order to receive Marketing
Authorizations for a Developed Product in one or more of the countries within
the European Territory.



1.17 "European Acts"

shall mean the statutes relating to the manufacture, marketing and sale of
pharmaceuticals in the European Territory, and any regulation promulgated
thereunder, including without limitation all current good manufacturing
practices and current good laboratory practices as defined therein, in each case
as amended from time to time.



1.18 "European Territory"

shall mean those countries that are members of the European Union as of the date
of this Agreement, as shown on Exhibit H.



1.19 "Excluded Regions"

shall mean any country or union of countries listed on Exhibit I where Shasun
will not manufacture, market, sell, have sold, distribute or compete with
Alpharma in any way, directly or indirectly, with respect to specified
corresponding Developed Products.



________________

**** Indicates that material has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Securities and
Exchange Commission.

1.20 "Facility"

shall mean the Shasun finished product manufacturing facility located at ****or
any other Shasun controlled facility approved by Alpharma.



1.21 "Facility Transfer"

shall mean the transfer of the manufacturing of one or more of the Developed
Products from the Facility to a manufacturing facility of Alpharma, its
Affiliates or a third party in full compliance with all applicable provisions of
the FD&C Act or the European Acts, as applicable.



1.22 "FDA"

shall mean the United States Food and Drug Administration and any successor
bodies.



1.23 "FDA Rules"

shall mean all FDA rules, regulations and guidances as amended from time to
time.



1.24 "FD&C Act"

shall mean the United States Federal Food, Drug and Cosmetics Act, (21 U.S.C.
301, et seq.), as amended from time to time, and any regulation promulgated
thereunder, including, without limitation, all current good manufacturing
practices and current good laboratory practices as defined therein, in each case
as amended from time to time.



1.25 "Final Decision"

shall mean:



a.     a final non-appealable decision or judgment entered by the appropriate
court in the United States on the issue of (a) whether a Paragraph IV Product
infringes all of the patents of a third party which are subject to certification
pursuant to 21 U.S.C. Section 355(j)(2)(A)(vii)(IV) of the FDA Act and related
to the Reference Listed Drug for a Developed Product and listed in the Orange
Book, or (b) whether any or all of the patents which are subject to such
certification and are related to the Reference Listed Drug for a Developed
Product and listed in the Orange Book are invalid or unenforceable; or

b.     a settlement or agreement between Alpharma, or its Affiliate or Shasun or
its Affiliates on one hand and said third party patent holder which has the
effect of fully and finally terminating or forestalling all litigation of the
type referred to in this definition.

1.26 "Fixed and Variable Costs"

shall include: direct salaries and Social Costs; indirect salaries and Social
Costs (including operations, quality assurance, quality control, maintenance,
engineering, materials management and support services) and operating expenses
(including variable supplies; maintenance materials; operating supplies;
utilities; EHS; insurance; statutory levies; consumables and support services
and the like) directly related to the manufacture of the Developed Products and
Development API.



1.27 "Force Majeure"

shall mean the occurrence of an event which materially interferes with the
ability of a party to perform its obligations or duties hereunder which is not
within the reasonable control of the party affected, not due to malfeasance, and
which could not with the exercise of due diligence have been avoided, including,
but not limited to, fire, accident, work stoppage, sabotage, strike, riot, civil
commotion, terrorism, act of God, delay or errors by shipping companies or
change in law.



1.28 "Good Manufacturing Practices"

or "cGMP" shall mean the current good manufacturing practices for manufacturing
finished products and active pharmaceutical ingredients as set forth in the FD&C
Act and European Acts, their attendant rules and regulations, and any other
current good manufacturing practices which are applicable to the Facility or API
Facility.



1.29 "Intellectual Property Rights"

shall include all rights and interests, vested or arising out of any patent,
copyright, design, trade mark, trade secrets, know-how or goodwill whether
arising from common law or by statute or any right to apply for registration
under a statute in respect of those or like rights.



1.30 "Latent Defects"

shall mean any instance where a lot of API or Developed Product fails to conform
to Specifications or fails to conform to the warranties given by Shasun herein,
and such failure would not be discoverable upon reasonable physical inspection
or standard testing of such API or Developed Product upon receipt by Alpharma or
third party in accordance with Alpharma's or such third party's standard
operating procedures.



1.31 "Launch Date"

means the first date of commercial sale of a Developed Product by Alpharma on a
country-by-country basis, as determined individually for each Developed Product.



1.32 "Launch Ready "

shall mean with respect to each Developed Product, that the Developed Product
has received all necessary Regulatory Approvals and has been timely delivered to
Alpharma in accordance with Alpharma's initial firm order for such Product.



1.33 "Loss"

shall mean any and all damages, fines, fees, settlements, payments, obligations,
penalties, deficiencies, losses, costs and expenses (including, without
limitation, environmental losses, interest, court costs, reasonable fees of
attorneys, accountants and other experts and other reasonable expenses of
litigation or other proceedings or of any claim, default or assessment).



1.34 "Marketing Authorization"

or "MA" shall mean a Marketing Authorization based on a Dossier which is
required to manufacture, market and sell finished dosage forms of the Developed
Product(s) under the European Acts, and any supplements and amendments thereto
which may be filed by the parties from time to time.



1.35 "Marketing Authorization Application"

or "MAA" shall mean shall mean any drug application required to manufacture,
market and sell finished dosage forms of the Developed Products under the
European Acts, and any supplements and amendments thereto which may be filed by
the parties from time to time.



1.36 "Manufacturer Error"

shall mean the failure to perform, the negligent performance or willful
misconduct in the performance by Shasun, its Affiliates or their respective
officers, agents or employees of any obligation imposed upon, customarily
performed by or assigned to Shasun under this Agreement.



1.37 "Manufacturing Information"

shall mean all chemistry, formulation, stability, manufacturing, and/or
packaging, quality control and other information required to be included in an
application for a Regulatory Filing.



1.38 "Manufacturing Procedures"

shall mean the manufacturing procedures used by Shasun: (i) to manufacture the
Developed Products, such procedures to be conducted in accordance with (A)
cGMPs; (B) Shasun's standard operating procedures as previously disclosed to
Alpharma and (C) the form of master batch records for each Developed Product in
the form approved by Alpharma and such regulatory authority as may be
applicable, whether or not such procedures or batch records also constitute
Manufacturing Information; or (ii) to manufacture the API, such procedures to be
conducted in accordance with (A) cGMPs; (B) the Specifications and, (C) Shasun's
standard operating procedures as previously disclosed to Alpharma.



1.39 "Milestone Timetable"

shall mean the mutually agreed dates upon which Shasun is obligated to complete
the specific components of the Development Activities with respect to each
individual Developed Product and/or Development API as applicable, as evidenced
in Exhibit C hereto.



1.40 "Net Sales"

shall mean the dollar amount determined by ****. If Alpharma or an Affiliate
sells any Developed Products directly or indirectly to an Affiliate, and such
Affiliate thereafter sells said Developed Products to an independent third
party, only the revenues on the sale of such Developed Products by such
Affiliate to such independent third party shall be used in the calculation of
Net Sales; subject to all of the deductions set forth above, provided that such
deductions are not applied to the sale between or among Alpharma and its
Affiliates.



1.41 "Non-Exclusive Regions"

shall mean those countries or union of countries listed on Exhibit I where the
parties agree that for certain listed Developed Products, both parties shall be
free to independently sell, have sold, market and distribute the specified
corresponding Developed Products, directly or indirectly, free from any of the
parties' obligations or commitments hereunder with regard to such Developed
Products in such Non-Exclusive Regions.



1.42

"Orange Book" shall mean the edition of the "Approved Drug Products with
Therapeutic Equivalence Evaluations" published by the FDA as in effect from time
to time.



1.43 "Patent Defect"

shall mean any instance where a lot of API, or Developed Product, fails to
conform to the Specifications or fails to conform to the warranties given by
Shasun herein, and such failure is discoverable upon reasonable physical
inspection or standard testing procedures upon receipt by Alpharma in accordance
with Alpharma's standard operating procedures.



1.44 "Patent Infringement Damages"

shall mean damages awarded against Alpharma or Shasun, or any of its Affiliates,
in a patent infringement action relating to patents listed in the Orange Book
for a Paragraph IV Product plus any attorneys fees, costs or expenses in
connection therewith.



1.45 "Paragraph IV Product"

shall mean a Developed Product as to which the application for Regulatory
Approval under the FD&C Act has been requested pursuant to 21 U.S.C.
Section505(j)(2)(A)(vii)(IV) of the FD&C Act.



1.46

"Pilot Biostudy (ies)" shall mean a study or studies (usually smaller in scale
and with multiple formulations) intended to generate data to be used in the
creation of the design of a Pivotal Biostudy or Pivotal Biostudies.



1.47 "Pivotal Biostudy (ies)"

shall mean a pivotal clinical blood-level study (ies) used to demonstrate
bioequivalence as required by the FDA Act and/or the European Acts, as
applicable.



1.48 "Product Termination Date"

shall mean for each Developed Product the date, which is the **** anniversary of
the Launch Date with respect to an individual Developed Product within the U.S.
Territory and the European Territory.



1.49 "Regulatory Activities"

shall mean any and all actions reasonably necessary or required to obtain and
maintain the Regulatory Approvals required for a Developed Product and its
component API.



1.50 "Regulatory Approvals"

shall mean the approvals required under the FD&C Act and the European Acts to
sell and market the Developed Products in each of those jurisdictions.



1.51 "Regulatory Authority (ies)"

means the governmental authorities that are responsible for regulating and
prescribing rules for the FDA Act and/or the European Acts.



1.52 "Regulatory Filing"

shall mean the registrations, permits, licenses, authorizations, presentations,
notifications, filings and/or approvals (together with all applications
therefor) required for the development, manufacture, use, importation, export,
marketing, sale and distribution of the Developed Product, including, where
applicable, the DMF, in any country within the Territory.



1.53 "Regulatory Requirements"

shall mean any requirements under or pursuant to the FD&C Act and/or the
European Acts.



1.54 "Regulatory Standards"

shall mean (i) the facility license requirements, including good laboratory
practices, and the Good Manufacturing Practice regulations applicable to the
Facility, the API Facility or Shasun's research and development, production,
packaging, storage or handling of Developed Products or API at the Facility or
the API Facility and (ii) any standards of any governmental authority, including
good laboratory practices, whether within or outside the United States and
Europe, that apply to the Facility, the API Facility, Shasun's research and
development facilities or Shasun's production, packaging, storage or handling of
the Developed Products or API.



1.55 "Shasun API"

shall have the meaning ascribed to in it in Section 4.3 of this Agreement.



1.56 "Social Costs"

shall include the total of all costs incurred towards employees, apart from
salaries, as required by **** applicable laws, or by any other generally
accepted business practice in the normal course of business in the region in
which the firm operates.



1.57 "Specifications"

with respect to each API or Developed Product shall mean the development,
manufacturing, quality control, packaging, labeling, shipping and storage
specifications in the applicable USP/NF monograph, EP monograph, the DMF or
other Regulatory Filing, in the form of specifications set forth as part of this
Agreement, including without limitation, those set forth on Exhibit D hereto,
and such specifications as may from time to time be established by applicable
regulatory authorities and as mutually agreed upon by the parties. .



1.58 "Territory"

shall mean the entire world, except where modified by Exhibit I.



1.59 "Third Party API"

shall mean any active pharmaceutical ingredient purchased from a third party
supplier for use in any one or more of the Developed Products.



1.60 "Transfer Price"

shall have the meaning described in Section 6.



1.61 "US GAAP"

shall refer to United States generally accepted accounting principles,
consistently applied.



1.62 "US Territory"

shall mean the United States and its possessions and territories.



1.63 "Waxman-Hatch Act"

shall mean "The Drug Price Competition and Patent Term Restoration Act of 1984,"
Pub. L. No. 98-417, 98 Stat. 1585 (1984) (codified as amended at 21 U.S.C.
Section 355 (1994) and 35 U.S.C. Section 271(d)-(h) (1995)), as amended from
time to time.



1.64 "Waxman-Hatch Litigation"

shall mean any litigation involving the parties arising under the Waxman-Hatch
Act that involves the Paragraph IV Products.



ARTICLE 2.     DEVELOPMENT ACTIVITIES AND PRODUCT APPROVAL

2.1 Product Development

. Shasun, at its own cost and expense, shall undertake and perform the
development work necessary to formulate, analytically develop and take all other
developmental actions necessary or required to facilitate the preparation of a
Regulatory Filing in form sufficient to complete the actions required by Section
2.4 ("Development Activities") with respect to each Developed Product as
designated on Exhibit A, Development API as designated on Exhibit B and, as
applicable, Shasun API as set forth on Exhibit G. Shasun shall also undertake
the similar Development Activities with respect to such other products as may be
added to and agreed to between Shasun and Alpharma from time to time. For
clarity, Shasun shall provide formulations and analytical methods of the
Developed Products that are sufficient and adequate for Alpharma to conduct
Pilot Biostudies and Pivotal Biostudies required to demonstrate 1) acceptability
to proceed to Pivotal Biostudy, and 2) bioequivalence as required within a
Regulatory Filing. The specific objectives, scope, and required Milestone
Timetable for Shasun's Development Activities hereunder are set out in Exhibit
C. Alpharma reserves the right to withdraw from development any Developed
Product where Shasun has not successfully achieved the milestones set out in the
Development Proposal or Milestone Timetable and/or that Alpharma, in its sole
discretion, determines would not be commercially viable to finance additional
Development Activities for such Developed Product.



2.2 Development Testing

. Alpharma will retain and oversee the engagement or retention of clinical
research organizations to perform any Pilot Biostudy and Pivotal Biostudy
testing required under this Agreement at its own cost and expense. Alpharma
shall also develop the protocols for any such Pilot Biostudy and Pivotal
Biostudy. Prior to the submission of any Developed Product formulation for
testing, Alpharma shall have the right to evaluate the submission and assess the
readiness of the Developed Product for Pilot Biostudy and Pivotal Biostudy.
Shasun shall use commercially reasonable efforts to make any changes to the
submission requested by Alpharma. Should the submitted Developed Product
formulation, fail any Pivotal Biostudy, Shasun will perform all additional
Development Activities required to reformulate the Developed Product. The
parties will equally share the costs of any such additional Development
Activities.



2.3 API Development and/or Procurement.

Prior to the commencement of Development Activities for any Developed Product
and upon acceptance of Shasun's Development Proposal (as defined in Section
2.4), the parties will determine whether or not Shasun will undertake
development of the API (the "Development API" as defined above).



a.     In this event, Shasun shall give Alpharma written notice specifying the
date at which such Development API shall be ready for commercial production of
the Developed Product, the cost of such Development API and the details on the
process and Specifications used to manufacture and test the Development API in
sufficient detail for inclusion in the Developed Product Regulatory Filing.

b.     Alpharma shall accept the use of Development API if: (a) Shasun's notice
reasonably demonstrates that: (i) the Development API will be ready for use in
the Developed Product on a date which will permit commercial launch in
accordance with the Milestone Timetable, and (ii) the Development API which will
reasonably result from the process and Specifications used for manufacturing and
testing supplied by Shasun will likely facilitate the timely receipt of
Regulatory Approvals for the Developed Product and; (b) Alpharma reasonably
determines that there is no opportunity to obtain the API from a third party
source at a lower price.

c.     In the event Alpharma determines that a lower price than Shasun's cost of
API is available, it shall inform Shasun of such price and Shasun shall have
thirty (30) days to meet such lower price in good faith. If Shasun fails to meet
such lower price, at Alpharma's discretion, the Development Activities for the
Developed Product may be commenced using the Third Party API of Alpharma's
choosing. Nothing in this subsection shall be deemed to obligate Alpharma to
continue or commence the Development Activities with regard to such Developed
Product, however.

d.     If use of the Development API is accepted pursuant to this Section, such
decision shall be reconsidered if, at any time during the Development
Activities, the actions leading to Regulatory Approvals, or thereafter, Alpharma
reasonably believes that Shasun will be unable to meet the API criteria set
forth in Section 2.3(b). In the event that Alpharma decides to reject using the
Development API pursuant to this subsection, it shall be entitled to credit the
cost of developing the Development API against other sums payable to Shasun
pursuant to this Agreement, and be entitled to terminate this Agreement with
regard to such Developed Product. In the event Alpharma determines that a lower
price than Shasun's cost of API is available, it shall inform Shasun of such
price and Shasun shall have thirty (30) days to meet such lower price. If Shasun
fails to meet such lower price, at Alpharma's discretion, the manufacture of the
Developed Product may be commenced using the Third API of Alpharma's choosing.

e.     If the parties agree to have Shasun develop a Development API hereunder,
they shall amend Exhibit B hereto to reflect the addition of such Development
API.

f.     Nothing in this Section shall be deemed to waive either party's rights in
or to the Development API set forth in this Agreement.

2.4 Payment for Development Activities.

Alpharma shall pay Shasun's ****, as agreed upon, incurred in the development of
the Developed Products and the Development API (the "Development Fee"). Prior to
commencing any Development Activities with respect to the Development API or
Developed Products, Shasun shall provide Alpharma with: (i) an estimate of the
development costs; (ii) proposed development schedule which shall include a
date, agreed upon by the parties, for the start of Development Activities (the
"Development Start Date"); and (iii) such other information as Alpharma may
request as may be necessary for Alpharma to evaluate the feasibility of the
Development Activities (the "Development Proposal"). Alpharma shall work with
Shasun to reach an agreement on the Development Proposal, which, once approved,
shall become the binding budget for such development work. Payment of expenses
incurred in connection with such Development Activities will be allocated as
follows: (1) **** percent (****%) thirty (30) days after ****; (2) **** percent
(****%) thirty (30) days after ****; (3) **** percent (****%) thirty (30) days
after ****; and (4) **** percent (****%) thirty (30) days after ****. Alpharma
shall pay **** of Shasun's **** incurred in the Development Activities, on the
basis of achieving the above milestones, so long as the costs are within the
approved budget and meet the requirements of the Milestone Timetable.



2.5 Regulatory Filing

.



a.     U.S. Territory. Alpharma, at its own cost and expense, shall undertake
and perform the Regulatory Activities reasonably necessary or required to timely
receive legally valid Regulatory Approvals under the FD&C Act for all Developed
Products as set forth on Exhibit A. Shasun shall have prepared, completed and
delivered to Alpharma all data and information deemed necessary by Alpharma for
the filing of a valid ANDA for each of the Developed Products subject to this
subsection in accordance with the requirements set forth on the Milestone
Timetable including, without limitation, preparing the Chemistry, Manufacturing
and Controls section of the Developed Product ANDA (the "CMC Section"). Shasun
shall provide Alpharma a draft of the filing materials prepared in accordance
with the templates agreed upon by the parties as required by the Milestone
Timetable no less than sixty (60) days prior to the deadline contemplated by the
Milestone Timetable, to permit Alpharma to review such materials and assess
their adequacy and completeness. Alpharma shall have sole discretion to
determine the adequacy and completeness of such materials and Shasun shall use
commercially reasonable efforts to comply with Alpharma's determinations to
change, amend or otherwise supplement the filing materials, including providing
all raw data underlying any reports or data summaries at Alpharma's request.
Shasun shall also cooperate with Alpharma, as needed in the preparation and
finalization of the ANDA, including providing any supplemental information and
additional data needed by Alpharma to facilitate the acceptance and timely
approval of the ANDA. Alpharma shall have final control over the wording, format
and substance of any Regulatory Filing.

b.     European Territory. Alpharma at its own cost and expense, shall undertake
and perform the Regulatory Activities reasonably necessary or required to timely
receive legally valid Regulatory Approvals under the European Acts for the
Developed Products as set forth on Exhibit A in such countries within the
European Territory determined by Alpharma's marketing strategy, at its sole
discretion. Shasun shall have prepared, completed and delivered to Alpharma all
data and information deemed necessary by Alpharma for the filing of a valid MAA
for each of the Developed Products subject to this subsection in accordance with
the requirements set forth on the Milestone Timetable. Shasun shall provide
Alpharma a draft of the filing materials prepared in accordance with the
templates agreed upon by the parties as required by the Milestone Timetable no
less than sixty (60) days prior to the date required for filing to permit
Alpharma to review and assess their adequacy and completeness. Alpharma shall
have sole discretion to determine the adequacy and completeness of such
materials and Shasun shall use commercially reasonable efforts to comply with
Alpharma's determinations to change, amend or otherwise supplement the filing
materials, including providing all raw data underlying any reports or data
summaries at Alpharma's request. Shasun shall also cooperate with Alpharma, as
needed in the preparation and finalization of the MAA, including providing any
supplemental information and additional data needed by Alpharma to facilitate
the acceptance and timely approval of the MAA. Alpharma shall have final control
over wording, format and substance of any Regulatory Filing.

c.     Regulatory Requirements. Each party shall, in performing its obligations
hereunder, comply with all applicable laws, rules and regulations and shall not
be required to perform any service or obligation in respect of the Developed
Products, if in so doing it might, in its reasonable opinion, be violating the
provisions of such law, rule or regulation.

2.6 Development API

. With regard to any Development API to be developed by Shasun pursuant to
Section 2.2 hereof, Shasun shall be solely responsible for the development,
testing and validation of all Development Activities necessary for filing valid
DMFs in the US Territory and European Territory in a timely fashion to
facilitate obtaining applicable Regulatory Approvals in accordance with the
Milestone Timetable. Shasun shall coordinate with Alpharma to ensure that the
Development API Specifications are appropriate for manufacture in accordance
with all Regulatory Filings, and shall be responsible for the continued
maintenance of any DMFs for Development API and other applicable Regulatory
Filings through the Product Termination Date.



2.7 Data

. Shasun agrees that Alpharma has all rights, title and interest, in and to all
Data generated during or as a result of the performance of the services provided
under this Agreement, and Shasun agrees to execute any documents or undertake
any further actions requested by Alpharma to evidence such ownership. Shasun
acknowledges that Alpharma may publish the test results generated by Shasun
during the performance of the Development Activities to be provided hereunder
and, notwithstanding anything to the contrary contained herein, agrees that
Alpharma shall be permitted to have access to and publish the methodologies and
other necessary information used by Shasun to obtain such test results. Upon the
Product Termination Date Shasun will take all actions reasonably necessary to
transfer the Data held in Shasun's name to Alpharma



2.8 Ownership of Regulatory Filings.

All Regulatory Filings permitting or authorizing the manufacture and sale of
Developed Products or Development API and all rights, title and interest therein
in the Territory shall be owned by Alpharma and shall be retained by Alpharma
after the Product Termination Date. Alpharma shall take no actions, nor permit
any third party to take any actions which would permit any third party to have
any right, title or interest (including as a licensee, secured party or
otherwise) in or to such Regulatory Approvals until the Product Termination Date
in the US Territory or except as otherwise described in Section 5.



2.9 Withdrawal of Regulatory Approvals.

In the event, at any time during the Term, Alpharma determines at its sole
discretion that a Developed Product is no longer commercially viable and wishes
to withdraw the Regulatory Approval for a Developed Product in a jurisdiction
within the Territory, Shasun shall be entitled to assume ownership of the
Regulatory Approvals applicable to such Developed Product. If Shasun desires to
obtain such Regulatory Approvals and Alpharma consents in writing, Alpharma
shall process the appropriate documentation to effectuate such transfer at no
cost to Shasun. Shasun and Alpharma shall agree upon a profit split in writing
prior to the transfer. Upon the consummation of the transfer, all marketing
rights for such Developed Product shall belong to Shasun who shall thereafter be
responsible for maintaining the Regulatory Approvals as well. Notwithstanding
anything contained herein to the contrary, Shasun shall indemnify Alpharma from
and against any loss, liability, damage or expense (including without limitation
reasonable attorneys' fees) directly or indirectly arising from or related to
the use or sale of any such transferred Developed Product arising directly or
indirectly as a result of Shasun's manufacturing, marketing, sale or use of the
transferred Developed Product.



ARTICLE 3.     SUPPLY OF DEVELOPED PRODUCTS

3.1 Supply of Product

. Alpharma shall exclusively order all of its requirements of the Developed
Products in the US Territory and the European Territory from Shasun. Alpharma
shall have no obligation to purchase Developed Products under this Agreement
except to the extent Alpharma provides purchase orders to Shasun as set forth
below.



3.2 Shasun Right to Market Developed Products in ****

. Shasun shall have the right to market the Developed Products exclusively in
**** for use in that country for the duration of this Agreement. For the
duration of the Term, Shasun shall have a license in and to all Data,
Manufacturing Information and the Specifications with regard to the Developed
Products for the limited purpose of preparing and submitting a Regulatory Filing
for approval in ****. Once such approval is obtained, Shasun shall only use such
authority for the sale and use of the Developed Product within ****. Shasun
shall not knowingly, directly or indirectly, sell the Developed Product in ****
for use and resale outside ****. Shasun shall be entitled to retain all of the
revenues from such approved sales in ****.



3.3 Agreement to Supply.

During the term of this Agreement and subject to the provisions hereof, Shasun
agrees to use its best efforts to manufacture at the Facility and supply to
Alpharma, or at the direction of Alpharma, to its Affiliates or the Alpharma
Licensees (as defined herein), all of Alpharma's requirements for the Developed
Products. Except as provided for in Section 3.2, Shasun hereby agrees that from
the date hereof until the end of the applicable Product Termination Date, Shasun
and its Affiliates shall not directly or indirectly (a) supply any third party
with a Developed Product for sale or distribution by such third party in the
Territory, (b) market, sell or distribute Developed Products within the
Territory or (c) assist any person or entity from doing so. Notwithstanding the
foregoing, if at the second anniversary of the applicable Launch Date of any
Developed Product Alpharma does not hold at least **** where Alpharma has
elected to launch, as an aggregate; then Alpharma and Shasun shall meet to
discuss the continued viability of the exclusive arrangement applicable to the
Developed Product.



3.4 Supply of API for Developed Products.

Shasun shall use its best efforts to ensure that the Development API, the Shasun
API and the Third Party API are available for use in the Developed Products in
adequate quantities and at appropriate times to conform to Alpharma's demand for
the Developed Products as agreed to by the Parties.



3.5 Launch Date/Forecasts/Firm Orders



a.     Alpharma shall establish an expected filing date for an individual
Developed Product on a country-by-country basis and shall use commercially
reasonable efforts to launch the product based upon receipt of Regulatory
Approvals. Alpharma shall inform Shasun of the anticipated Launch Date, giving
Shasun reasonable time to manufacture launch quantities of the Developed
Product. Shasun shall use its best efforts to deliver sufficient quantities of
each Developed Product to meet Alpharma's requirements and timing for launch.
If, however, sufficient launch quantities are not available at the destination
specified by Alpharma in its purchase order or in other written notice, the
anticipated Launch Date the Additional Purchase Price as defined in 6.3 for such
Developed Product will revert to **** for a period of ****. Furthermore, if
Shasun is unable to meet Alpharma's forecasted inventory requirements, resulting
in a delay in the Launch Date exceeding three (3) working days for any Developed
Product, then Alpharma shall be entitled to recover any portion of the
Development Fee for such delayed Developed Product not recoverable from the
sales of such delayed Developed Product from Transfer Price payments for
Developed Products due to Shasun hereunder.

b.     Commencing no later than six (6) months prior to the Launch Date of a
Developed Product, Alpharma and/or its Affiliates shall give to Shasun a
forecast of Alpharma's estimated requirements for each Developed Product for the
twelve (12) month period commencing with the Launch Date. . Each such twelve
(12) month forecast shall be updated quarterly.

c.     The twelve (12) month forecasts delivered to Shasun pursuant to the
preceding section shall represent Alpharma's reasonable estimates of the
quantity of each Developed Product that will be required during the twelve (12)
month period to which such forecast applies. Shasun, may treat each updated
forecast for purposes of planning, as a firm order for fifty percent (50%) of
the quantity forecasted for the first quarter of such forecasted period.
Contemporaneously with the issuance of the updated forecast, Alpharma and/or its
Affiliates shall issue firm orders for each Developed Product; which, without
Shasun's consent, shall not be more than one hundred twenty-five percent (125%)
of the latest amounts forecasted for such quarter computed on a Developed
Product-by-Developed Product basis. Shasun shall be bound by such an order. Each
firm order shall include delivery dates, which shall in no event be less than
ninety (90) days after the date of the firm order, and delivery instructions.
Shasun shall acknowledge receipt of each forecast and firm order within five (5)
days of the receipt thereof.

d.     In the event that (i) Alpharma's and/or its Affiliates' firm orders
computed annually on a calendar year basis does not equal at least sixty per
cent (60%) of the amount set forth in Alpharma's latest forecast for said
calendar year period or (ii) Alpharma does not take all action necessary to meet
the Launch Date requirement of Section 3.5.a; the parties will meet and discuss
all reasonable commercial options.

e.     Alpharma shall have the right to place bulk orders for Developed Products
for delivery in the European Territory. The Transfer Price for such bulk orders
will be adjusted accordingly to reflect the lower cost of bulk packaging and
shipping. The adjusted Transfer Price for all such bulk orders will be agreed
upon by the parties prior to presentation of Alpharma's purchase orders.

f.     In the event that Shasun does not meet the delivery date required under
subsection (c) above for seventy-five percent (75%) of the Developed Products
ordered hereunder by Alpharma and/or its Affiliates during any twelve (12) month
period for the U. S. Territory or the European Territory, Alpharma shall have
the right to commence a Facility Transfer and/or immediately terminate this
Agreement with respect to such Developed Products in such jurisdiction within
the Territory.

g.     Shasun agrees to use its commercially reasonable efforts to satisfy the
purchase orders for the Developed Product placed by Alpharma. In order to assure
satisfaction of Alpharma's orders and to enable Alpharma to enter into long term
arrangements with customers or propose such arrangements to new customers,
during the Term, Shasun shall maintain at all times a stock of Developed Product
at the Shasun's Facility equal to Alpharma's ninety day requirement as set forth
in the latest forecast for the applicable period (the "Safety Stock"). Alpharma
shall not be obligated to pay for the Safety Stock until the Safety Stock is
purchased by Alpharma as provided hereunder. Upon the manufacture of Developed
Product pursuant to purchase orders placed hereunder, Shasun shall add such
Developed Product to the Safety Stock. Shasun shall then withdraw Safety Stock
on a first-in, first-out basis in such amounts and in accordance with the
following: (i) in an amount equal to the quantity of Developed Product
manufactured pursuant to each purchase order placed hereunder at the time of
receipt of such Product and/or (ii) in an amount equal to the quantity that
Shasun is unable to supply hereunder to Alpharma for any reason, including Force
Majeure, and after allocation of Shasun's available supply of Developed Product
(without taking into account the Safety Stock). Shasun shall notify Alpharma in
writing whenever, and the extent to which, the Safety Stock falls below the
minimum level set forth above, and Shasun shall replenish the Safety Stock
within ninety (90) days of the date the Safety Stock falls below such minimum
level. Safety Stock shall be stored separately from the goods of others and
shall be conspicuously marked as "Alpharma Safety Stock." Shasun shall provide
Alpharma, on a monthly basis, a listing of the contents of the Safety Stock.
Alpharma shall have the right, no more than once per quarter and during normal
business hours, to inspect or take an inventory count of the Safety Stock upon
written notification to Shasun from Alpharma given at least five (5) business
days prior to such inspection or inventory, which inspection and inventory count
shall not unreasonably interfere with the business of Shasun.

h.     In the event that at any time after the commencement of Development
Activities, Alpharma in its discretion determines not to launch a Developed
Product for reasons other than Force Majeure or Shasun's failure to meet its
obligations hereunder, Alpharma shall not seek to recoup the Development Fee
expended in connection with the development of such Developed Product.

3.6 Dating

. Shasun shall assure that all deliveries contain product with a minimum of
twenty-two (22) months dating, from the date upon which delivery is received by
Alpharma.



3.7 Shipping Instructions.

All deliveries of the Developed Product shall be DDU as defined herein. Shasun
will choose a commercially acceptable method of freight shipment and carrier for
each shipment of Developed Product, unless Alpharma or its Affiliates have
specified a particular method of shipment or carrier in its purchase order or in
other written notice. All costs associated with freight, insurance and packaging
shall be paid by Alpharma or its Affiliates and shall form part of the Transfer
Price. Title and risk of loss, damage and delay shall pass to Alpharma upon
acceptance of each Developed Product shipment by Alpharma at the destination
specified in Alpharma's purchase order.



3.8 Rejection and Cure.

If a shipment of Developed Product or any portion thereof fails to conform to
the Specifications, then Alpharma shall have the right to reject such
nonconforming shipment of Developed Product or the nonconforming portion
thereof, as the case may be, in accordance with the following:



a.     Patent Defect. Alpharma shall give written notice to Shasun of its
rejection hereunder, within thirty (30) days after Alpharma's receipt of
shipment of any Developed Product or API containing a Patent Defect, specifying
the grounds for such rejection. After receipt of such notice from Alpharma,
Shasun shall be permitted to analyze any shipment rejected by Alpharma for
nonconformity to the Specifications, and to present its findings with respect to
such shipment to Alpharma. If the parties cannot agree on whether the shipment
in question conforms to the Specifications within 30 days of receipt of notice
of rejection, an independent laboratory, reasonably acceptable to both parties
and at a cost equally shared by both parties, shall analyze both Alpharma's and
Shasun's samples of the shipment in question, and the definitive results of such
laboratory shall be binding. If the shipment in question is determined to be
nonconforming, such nonconforming shipment shall be held for Shasun's
disposition, or shall be returned to Shasun, in each case at Shasun's expense,
as directed by Shasun. At Alpharma's election, (A) Shasun shall refund all
moneys paid for the defective nonconforming shipment involved, including
shipping costs paid by Alpharma, or (B) Alpharma may recover such moneys by
deducting such amounts from amounts then due or that may subsequently become due
to Shasun from Alpharma hereunder. Shasun shall use its commercially reasonable
efforts to replace nonconforming product, with conforming product as soon as
practicable after receipt of notice of rejection thereof, and in any event shall
do so within sixty (60) days after receipt of notice of rejection thereof or the
date on which the independent lab determines the shipment to be nonconforming in
accordance with the foregoing. Payment for such replacement shipment shall be
made in accordance with the terms of this Agreement or at Alpharma's election by
application of any outstanding credit in favor of Alpharma for rejected
nonconforming shipments.

b.     Latent Defects. As soon as either party becomes aware of a Latent Defect
in any shipment of Developed Product or API, it shall immediately notify the
other party. After receipt of such notice from Alpharma, Shasun shall be
permitted to analyze any shipment rejected by Alpharma for nonconformity to the
Specifications, and to present its findings with respect to such shipment to
Alpharma. If the parties cannot agree on whether the rejected shipment in
question conforms to the Specifications within 30 days of receipt of notice of
rejection, an independent laboratory, reasonably acceptable to both parties and
at a cost equally shared by both parties, shall analyze both Alpharma's and
Shasun's samples of the rejected shipment in question, and the definitive
results of such laboratory shall be binding. If the shipment in question is
determined to be nonconforming, such nonconforming shipment shall be held for
Shasun's disposition, or shall be returned to Shasun, in each case, at Shasun's
expense, as directed by Shasun. At Alpharma's election, (A) Shasun shall refund
all moneys paid for the defective nonconforming shipment involved, including
shipping costs paid by Alpharma, or (B) Alpharma my recover such moneys by
deducting such amounts from amounts then due or that may subsequently become due
to Shasun from Alpharma hereunder, and (C) shall reimburse Alpharma for its
costs of accepting returns from its customers and shall be responsible for all
costs reasonably incurred by Alpharma in recalling shipment that has Latent
Defects. Shasun shall use its commercially reasonable efforts to replace each
nonconforming shipment of Developed Product or API, or the nonconforming portion
thereof, with conforming product as soon as practicable after receipt of notice
of rejection thereof, and in any event shall do so within sixty (60) days after
receipt of notice of rejection thereof or the date on which the independent lab
determines the shipment to be nonconforming in accordance with the foregoing.
Payment for such replacement shipment shall be made in accordance with the terms
of this Agreement or at Alpharma's election application of any outstanding
credit in favor of Alpharma for rejected nonconforming shipments.

3.9 Developed Product Labels, Printed Packaging Materials and Inserts.

Alpharma shall provide Shasun with all artwork, copy or other material developed
or produced by Alpharma for Developed Product labels, printed packaging
materials and Developed Product inserts. Shasun will not make any change to the
artwork, copy or other materials submitted by Alpharma without the prior written
approval of Alpharma.



3.10 Inventory.

Shasun will keep adequate inventories of API and other raw materials on hand or
with suppliers to meet Alpharma's requirements; provided that Shasun need not
maintain any inventory in excess of those quantities needed to meet the Alpharma
forecast of the next six (6) months of the forecast in effect at the time such
materials were ordered, unless (i) minimum or economic order requirements of any
vendor supplying such materials exceed such quantities or (ii) the lead time
restrictions of any vendor supplying materials requires quantities in excess of
such quantities.



3.11 No Third Party Conflicts.

Shasun agrees that it shall not manufacture or process goods for itself or for a
third party where to do so will, as a consequence, delay or risk delay or
delivery of Alpharma's requirements of Developed Products.



ARTICLE 4.     SUPPLY OF API

4.1 Sale of Development API to Third Parties

Alpharma shall have the right, but not the obligation, to sell the Development
API to third parties in any of the jurisdictions in the Territory in which
Regulatory Filings for such Development API have been approved. Such Development
API shall be supplied to Alpharma by Shasun ****. In its discretion, Alpharma
may license any such rights in and to the Development API to Shasun for the
duration of the Term of this Agreement. The parties shall share the API Net
Profits of such Development API ****. Regardless of which party does the actual
selling, Alpharma shall retain the sole authority to determine the marketing
strategy for the Development API in any jurisdiction. Where economic
circumstances dictate, in select markets, the parties will meet to discuss
commercial options including but not limited to profit sharing regarding
distribution of Development API.



4.2 Restriction of Sale of Development API

. Alpharma reserves the right to restrict sale of Development API in specific
countries and for specific timeframes, provided, however, that during the
specific period and in that specific country the share of the Additional
Purchase Price payable pursuant to Section 6.3 for the Developed Product
containing such Development API will adjust to ****. Once any such restriction
is lifted, such Additional Purchase Price will revert to ****.



4.3 Shasun API.

The parties acknowledge that Shasun shall retain all intellectual property and
commercial rights in and to the API formulations already in existence as of the
commencement of this Agreement as listed in Exhibit G, as may be amended from
time to time, and, provided nothing interferes with Shasun's conformance with
all applicable Milestone Timetable commitments, Shasun shall be free to
independently develop API products not included in the Development Activities
contemplated by Section 2 hereof (such API referred to herein as the "Shasun
API").



a.     The development costs for Shasun API shall be borne entirely by Shasun.
Notwithstanding anything else in this Agreement to the contrary, Shasun shall
retain all commercial and intellectual property rights in and to such Shasun
API. In the event that at any time during the Term of this Agreement, Alpharma
desires to have access to any such Shasun API other than for use in the
Developed Products, Shasun shall make such Shasun API available to Alpharma on a
non-exclusive basis, at a price that consistently equals the best price at which
Shasun makes such Shasun API available to third parties from time to time.

b.     Shasun shall have the right to market and sell the Shasun API to third
parties in any jurisdiction in which a Regulatory Filing has been approved.
Notwithstanding the foregoing, where applicable, Shasun shall provide the Shasun
API for use in Developed Products, ****, in adequate quantities and at
appropriate times to conform to Alpharma's demand for the Developed Products.

4.4 Third Party API

. Shasun may, with Alpharma's prior written approval as to price and supplier,
purchase API for use in the Developed Products from a third party supplier. In
such instance, Shasun shall represent and warrant as to the suitability and
merchantability of such Third Party API; obtain a valid DMF from the supplier of
such Third Party API and provide the Third Party API to Alpharma at its **** as
part of the Transfer Price.



4.5 Payment Terms for API.

Alpharma shall pay Shasun any amounts owed for API net 45 days from the date of
shipment of the API by Shasun to Alpharma.



ARTICLE 5.     SALE OR OTHER USE OF DOSSIERS.



Alpharma may, at its sole discretion, sell or license any Developed Product
Dossier or any Regulatory Approval to a third party (other than an Affiliate)
(the "Alpharma Licensees") for use in or related to any country within the
Territory other than the United States on such terms and conditions as it
reasonably deems to be fair and equitable. In such instance, Alpharma will use
its commercially reasonable efforts to assist Shasun in securing and negotiating
a supply agreement between Shasun and such third party (the "Supply
Agreements"). The parties shall share the net revenues of such Supply Agreements
****.

ARTICLE 6.     PRICE AND PAYMENT

6.1 Transfer Price.

The Transfer Price with respect to any Developed Product shall be Shasun's ****
of any raw materials including API utilized in the manufacture of the Developed
Products as approved by Alpharma and any and all costs associated with freight,
insurance and packaging as approved by Alpharma pursuant to Section 3.7 (the
"Transfer Price").



a.     At the commencement of Development Activities with respect to a Developed
Product, Shasun and Alpharma shall agree upon an estimated Transfer Price. Prior
to the initiation of any Pilot Biostudies or Pivotal Biostudies by Alpharma,
Shasun shall provide Alpharma with a final Transfer Price, by SKU, for the
manufacture, supply and packaging of the Developed Product. The final Transfer
Price set by Shasun shall be subject to Alpharma's review and approval, and in
no instance shall the final Transfer Price be **** than the previously estimated
Transfer Price agreed upon by the parties.

b.     If Alpharma elects to ship Developed Product in bulk form as described in
Section 3.5(e) herein, Shasun shall adjust the Transfer Price accordingly.

c.     If Alpharma and Shasun disagree on the final Transfer Price, the parties
shall work together to reach a satisfactory resolution of the dispute. If no
agreement can be reached within 30 days of Shasun's final Transfer Price
submission, Alpharma shall have the right, but not the obligation to either (i)
remove the Developed Product from this Agreement or (ii) transfer the Developed
Product to, and assume the manufacturing of the Developed Product in an Alpharma
facility or through a third party manufacturer.

d.     If Alpharma removes a Developed Product pursuant to (c) (i) above, Shasun
may seek to obtain a license from Alpharma to develop, sell and distribute the
removed Developed Product. Such license shall be negotiated by the parties in
good faith at such time but shall at a minimum include a royalty payment to
Alpharma of **** of Shasun's sales of such Developed Product in each
jurisdiction in which it, directly or indirectly launches. Upon deleting a
Developed Product from this Agreement, Alpharma shall not be obligated to pay
any Development Fee incurred by Shasun in continuing the development of such
Developed Product subsequent to the date that such Developed Product is removed
from this Agreement.

e.     Alpharma shall remit payment of the Transfer Price for any accepted
shipment of Developed Product net 45 days from the date of shipment by Shasun of
such Developed Product to Alpharma.

6.2 Adjustment to Transfer Price.



a.     Shasun may adjust the Transfer Price in the event of a documented bona
fide increase in the cost of the API contained in a Developed Product. In the
event Shasun represents a change in its costs for a Developed Product due to a
change in the cost of such API it shall concurrently provide Alpharma with
documentation evidencing such change. Any such price changes shall become
effective on the date on which Shasun first notifies Alpharma of any such change
in cost and shall be prorated to account for the true effect of the change in
cost of such API on the Transfer Price of the Developed Product. For example, if
the cost of API accounts for ****% of the Transfer Price of a Developed Product,
and the cost of API rises by ****%, then the Transfer Price would increase by
****%.

b.     Shasun shall have an absolute duty to pass on any decrease in costs of
the components of the Transfer Price to the same extent described in this
subsection.

c.     On each six (6) month anniversary of the Effective Date, Shasun may raise
the fixed cost components of the Transfer Price, not related to API, but in no
event may such an increase exceed the then current increase in the ****, as
compared to such index as of the Effective Date.

d.     On each anniversary of the Effective Date, Shasun may raise the variable
cost component of the Transfer Price not related to API to the extent it can
document any such bona fide increase. Any such cost change shall be prorated to
account for the true effect of the change as described in 6.2a above.

e.     Notwithstanding anything to the contrary in Section 6.1 and this Section
6.2, in the event that the price charged by Shasun to a Third Party for a
Developed Product pursuant to Section 3.2 is equal to or less than the Transfer
Price for any Developed Product, ****.

6.3 Additional Purchase Price.

In addition to the Transfer Price, Alpharma shall pay Shasun an additional
purchase price for each Developed Product (the "Additional Purchase Price")
calculated as follows:



a.     Development API. With regard to each Developed Product manufactured using
Development API, Alpharma shall pay Shasun an Additional Purchase Price equal to
**** percent (****%) of its Net Sales derived from Alpharma's sales of such
Developed Product in the US Territory and European Territory after deducting (i)
the Transfer Price (as may be modified by Section 3.5(e)); (ii) where
applicable, Alpharma's costs of packaging Bulk Developed Product; (iii) the
Development Fee; (iv) Alpharma's distribution costs (agreed not to exceed ****%
of Net Sales); (v) any litigation costs or damages; (vi) Alpharma's marketing
fee of 10% of Net Sales and (vii) Shasun's investment cost recovery charge of
**** from such Net Sales.

b.     Shasun API. With regard to each Developed Product manufactured using
Shasun API, Alpharma shall pay Shasun an Additional Purchase Price equal to
****% of its Net Sales derived from Alpharma's sales of such Developed Product
in the US Territory and European Territory after deducting: (i) the Transfer
Price (as may be modified by Section 3.5(e)); (ii) where applicable, Alpharma's
costs of packaging Bulk Developed Product; (iii) the Development Fee; (iv)
Alpharma's distribution costs (agreed not to exceed ****% of Net Sales); (v) any
litigation costs or damages; (vi) Alpharma's marketing fee of ****% of Net Sales
and (vii) Shasun's investment cost recovery charge of **** from such Net Sales.

c.     Third Party API. With regard to each Developed Product manufactured using
Third Party API, Alpharma shall pay an Additional Purchase Price equal to Shasun
of ****% of its Net Sales derived from Alpharma's sales of such Developed
Product in the US Territory and European Territory after deducting: (i) the
Transfer Price (including the Third Party API price) (as may be modified by
Section 3.5(e)); (ii) where applicable, Alpharma's costs of packaging Bulk
Developed Product; (iii) the Development Fee; (iv) Alpharma's distribution costs
(agreed not to exceed ****% of Net Sales); (v) any litigation costs or damages;
(vi) Alpharma's marketing fee of ****% of Net Sales and (vii) Shasun's
investment cost recovery charge of **** from such Net Sales.

d.     Developed Product Pricing. Alpharma shall have the sole right and
responsibility for establishing and modifying the terms and conditions with
respect to the sale of Developed Product in the Territory, including any terms
and conditions relating to or affecting the price at which Developed Product
will be sold; any discount attributable to payments on receivables; distribution
of Developed Product; credit, price adjustments, discounts and allowances to be
granted or refused; and price increases or decreases and the timing thereof.
Alpharma has sole authority and discretion to implement pricing changes.
Alpharma is not to treat the Developed Product as a "loss leader."

6.4 Additional Purchase Price for Developed Product after a Facility Transfer.

If Alpharma transfers the manufacturing of a Developed Product to a non-Shasun
facility pursuant to Section 6.1.c, Alpharma agrees to pay Shasun an Additional
Purchase Price equal to ****% of Alpharma's net sales for such Developed
Product, provided Shasun continues to deliver API for the Developed Product at
cost. For purposes of this calculation, Alpharma shall be able to deduct its
production costs (or, if applicable, the third party's supply price) in addition
to: (i) the Development Fee; (ii) Alpharma's distribution costs (agreed not to
exceed ****% of Net Sales); (iii) any litigation costs or damages; (iv)
Alpharma's marketing fee of ****% of Net Sales; (v) where applicable, Alpharma's
costs of packaging Bulk Developed Product; and (vi) Shasun's investment cost
recovery charge of **** from such Net Sales.



6.5 Additional Purchase Price for Product Marketed Outside the Territory.

If Alpharma elects to submit Regulatory Filings and market Developed Product
outside of the US Territory or European Territory then Shasun shall only have
the right to receive payment of ****.



6.6 Accounting.

Accounting of all amounts hereunder shall be in accordance with U.S. GAAP (as
defined herein).



6.7 Payments.

All amounts payable under this Section 6 shall be expressed in United States
Dollars and shall be due and payable by Alpharma to Shasun within 60 days of the
end of each calendar quarter. Provided, however, with respect to any Paragraph
IV Product that Alpharma determines is appropriate to launch prior to a Final
Decision, all amounts otherwise due to Shasun under this Section 6 shall be
subject to being used to reimburse Alpharma, and its Affiliates, for Patent
Infringement Damages and, to the extent not so used, shall be paid to Shasun 90
days after such Final Decision. In such a circumstance, the terms of Section
12.4 shall apply. All payments shall be made by wire transfer in United States
Dollars in accordance with written instructions given by Shasun from time to
time.



ARTICLE 7.     RECORDS, INSPECTIONS AND AUDITS

7.1 Maintenance of Records

. Each party shall keep full, true and accurate books of account containing all
particulars that may be necessary for the purpose of showing the calculation of
the Transfer Price, the Additional Purchase Price, Net Sales and all other
calculations contemplated hereby.



7.2 Audits

. Such books and the supporting data shall be open at reasonable times and upon
reasonable notice during the Term of this Agreement and for two (2) years after
its termination, but for not more than a period of two (2) years after the
period to which such books and supporting data relate, to inspection by a firm
of independent certified pubic accountants, selected by the party seeking the
audit and reasonably acceptable to the audited party, for the purpose of
verifying the amounts payable under this Agreement; provided, however, that such
inspection shall not occur more than once per calendar year. The cost of such
inspection shall be borne by the auditing party. The accountants conducting the
inspection shall not disclose any information to the auditing party other than
the amount of any overpayment or underpayment.



7.3 Disputes

. If either party disagrees in any respect with the results of such
verification, Alpharma and Shasun shall meet to attempt to resolve the
disagreement. If they are unable within thirty (30) days to reach a resolution,
Alpharma and Shasun shall jointly retain an independent auditor to review the
calculations under Section 6. The decision of such independent auditor with
respect to the payments, if any, to be made pursuant to Section 6 shall be final
and binding on the parties. The costs of such independent auditor shall be borne
by the non-prevailing party. Should any irregularity be identified during the
inspection by such independent auditor the prevailing party shall have the right
to increase their audit frequency to once per calendar quarter for a period of
twelve (12) months following such auditor's decision.



ARTICLE 8.     REPRESENTATIONS, WARRANTIES AND COVENANTS.



8.1

Shasun hereby represents and warrants that:



a.     For the Term of this Agreement, each of the Facility and the API Facility
and Shasun's research and development facilities (collectively the "Shasun
Facilities") will be and will remain in material compliance with all
requirements of the FD&C Act and the European Acts, and there are and have been
no citations or adverse conditions of a material nature noted in any inspection
of either of the Shasun Facilities which would cause the Developed Products or
the API to be misbranded or adulterated within the meaning of the FD&C Act and
the European Acts. Shasun further represents and warrants that its standard
manufacturing, storing, record keeping and other procedures will conform to all
of the applicable requirements of the FD&C Act and the European Acts; including
without limitation all cGMP requirements as the same are, or from time to time
shall be, established by applicable statute and regulations of the FDA or any
other applicable governmental authority.

b.     That each shipment of the Developed Products and API will conform to the
Specifications and will be made, stored, packaged, labeled and controlled by
Shasun in accordance with the Manufacturing Information, Regulatory Requirements
and all applicable laws.

c.     That Shasun holds, and shall continue during the Term of this Agreement
to hold, all material licenses, authorization, approvals, permits and similar
authorizations of any governmental and regulatory authorities necessary or
required for Shasun to meet the Regulatory Requirements and to conduct its
operations and business in the manner currently conducted and as otherwise
contemplated herein.

d.     That neither it nor to the best of Shasun's knowledge, any of its
employees, affiliates, and agents have ever been: (i) debarred or (ii) convicted
of a crime for which a person can be debarred, under Article 306(a) of the
Generic Drug Enforcement Act of 1992 (Article 306(a) or (b)). Shasun represents
and warrants that it has never been and, to the best of its knowledge after due
inquiry, none of its employees, affiliates, or agents has ever been (1)
threatened to be debarred or (2) indicted for a crime or otherwise engaged in
conduct for which a person can be debarred, under Article 306(a) or (b). Shasun
agrees that it will promptly notify Alpharma upon learning of any such
debarment, conviction, threat or indictment.

e.     That the Specifications and all other information, data, equipment or
materials utilized by Shasun in the development and manufacture of the Developed
Products or the API are Shasun's property and that the manufacture, use and sale
of the Developed Products and the API will not infringe the patent or other
proprietary rights of any third party, except with respect to patents listed in
the Orange Book for Paragraph IV Products. Shasun further represents and
warrants that any patents or other proprietary rights utilized in connection
with the Development Activities are the property of Shasun or are properly
licensed to it and may be lawfully used in the manner used by Shasun except as
may be described in Section 12 of this Agreement.

f.     That the Developed Products or the API shall not contain any material or
be manufactured, handled or stored in any way that would cause the Developed
Products to be adulterated within the meaning of Article 501 or misbranded
within the meaning of Article 502 of the Food, Drug and Cosmetic Act, as
amended, or any similar standards under the European Acts.

g.     That the Developed Products and API are transferred to Alpharma with all
warranties, including implied warranties of merchantability and fitness or
purpose.

h.     That this Agreement has been duly authorized, executed and delivered and
that the performance of its obligations under this Agreement does not conflict
with any order, law, rule or regulation or any agreement or understanding by
which Shasun or its Affiliates are bound.

8.2

Alpharma. Alpharma represents and warrants on behalf of itself and its
Affiliates:



a.     That the Products shall be imported, stored, handled, packaged, labeled,
distributed, marketed, sold and controlled by Alpharma and its Affiliates in
accordance with applicable laws, including but not limited to the Regulatory
Approvals.

b.     That Alpharma holds, and shall continue during the Term of this Agreement
to hold, all material licenses, authorization, approvals, permits and similar
authorizations of any governmental and regulatory authorities necessary or
required for Alpharma to conduct its operations and business in the manner
currently conducted and as otherwise contemplated herein

c.     That Alpharma and its Affiliates and, to the best of Alpharma's
knowledge, Alpharma's employees and Alpharma's Affiliate's employees, have never
been (i) debarred or (ii) convicted of a crime for which a person can be
debarred, under Section 306(a) or (b) or (iii) threatened to be debarred or (iv)
indicted for a crime or otherwise engaged in conduct for which a person can be
debarred under Section 306 (a) or (b). Alpharma agrees that it shall promptly
notify Shasun upon learning of any such debarment, conviction, threat or
indictment.

d.     That this Agreement has been duly authorized, executed and delivered and
that the performance of its obligations under this Agreement does not conflict
with any order, law, rule or regulation or any agreement or understanding by
which Alpharma or its Affiliates are bound.

ARTICLE 9.     QUALITY CONTROL AND ASSURANCES

9.1 Quality Agreements

. Promptly after the execution of this Agreement, but in any event, no later
than sixty (60) days later than the date of this Agreement, the parties will
enter into a Quality Agreement governing the manufacture of the Developed
Products for each of the US Territory and European Territory pursuant to all
applicable specifications and requirements and in conformance with all
applicable cGMPs (the "Quality Agreements"). Shasun and Alpharma agree that the
quality assurance provisions set forth in such Quality Agreements shall be
incorporated herein as Exhibit E and form part of this Agreement.



9.2 Regulatory Contacts

. Alpharma shall be solely responsible for all contacts and communications with
respect to Regulatory Standards, including matters relating to obtaining all
requisite approvals under the FD&C Act or the European Acts, including but not
limited to, those required to establish the Shasun Facilities as approved sites
to develop and manufacture hereunder and any inspections or inquiries by such
Regulatory Authorities. Shasun shall notify Alpharma immediately, and in no
event later than one (1) day, after it receives any contact or communication
from any governmental or regulatory authority, including without limitation the
FDA, that in any way relates to a Developed Product or Development API.



9.3 Customer Complaints; Recalls.



a.     Alpharma shall have sole responsibility for and shall make all decisions
with respect to any complaint, Adverse Drug Experience Report or Serious Adverse
Drug Experience Report (each as defined in the Quality Agreement), or any
recall, market withdrawals or any other corrective action related to the
Developed Products. Shasun shall provide all assistance requested by Alpharma in
investigating complaints regarding any Developed Product supplied by Shasun
hereunder, including without limitation testing of the Developed Product in
accordance with Alpharma's testing procedures. Shasun shall notify Alpharma in
accordance with the terms of the Quality Agreement of any complaints received by
Shasun concerning the Developed Product.

b.     Shasun shall assist Alpharma, to the extent necessary or relevant, in
implementing withdrawals or recalls of Developed Products from the market. Upon
the receipt by either party of any direction to withdraw or recall any Developed
Product from the market from any governmental or regulatory authority having
jurisdiction, the receiving party shall notify the other party in accordance
with the terms of the Quality Agreement. If any such withdrawal or recall
results from Manufacturer Error, Shasun shall reimburse Alpharma for: (i) the
costs incurred by Alpharma to effect the withdrawal or recall and (ii) any
Supply Price and other amounts paid to Shasun by Alpharma in respect of such
recalled or withdrawn Developed Products.

9.4 Inspections and Audits by Alpharma

. Representatives of Alpharma shall have access to the Shasun Facilities for the
purpose of: (i) conducting inspections of such facility and Shasun's maintenance
and usage of the equipment utilized in the development and manufacture of
Developed Products or API, (ii) performing quality control audits or (iii)
witnessing the development, manufacturing, storage or transportation of the
Developed Products or the materials related to or used in the manufacture of
Developed Products including API. Alpharma shall have access to the results of
any tests performed by Shasun relating to Developed Products and the API or the
processes or materials used in their development and manufacture. Shasun shall
use its best efforts to ensure that Alpharma has similar access to the
facilities, data and records of Shasun's suppliers or agents. Such inspections
do not relieve Shasun of any of its obligations under this Agreement or create
new obligations on the part of Alpharma. Such visits by Alpharma's
representatives shall be conducted during normal business hours upon reasonable
notice.



ARTICLE 10.     NON-SHASUN FACILITY



10.1 Qualification of Second Site or Second Source

. At any time during the term of this Agreement, Alpharma may seek to establish
a second site for the Manufacture of the Developed Products (a "Second Site") or
second source for the purchase of API (a "Second Source"). Upon notice of such
intention, and in compliance with all applicable confidentiality obligations set
forth herein or elsewhere, Shasun shall cooperate in any way reasonably
necessary to permit such Second Site or Second Source to be validated as a
manufacturing site under the Regulatory Approvals. Notwithstanding the
establishment of the Second Site or Second Source manufacturer and subject at
all times to Section 2.3, Shasun shall remain the exclusive supplier to Alpharma
of the Development API or Developed Products under Regulatory Approvals in
accordance with Section 3.1 of this Agreement.



10.2 Purchase of Second Site API

. Alpharma shall have the right to purchase quantities of API from another
manufacturer sufficient to qualify that Second Source manufacturer under the
Regulatory Approvals.



10.3 Facility Transfer.

In the event that Shasun breaches any of its obligations or requirements under
this Agreement and fails to cure such breach within 60 days notice thereof by
Alpharma (or if earlier, on the date such breach results in the inability of
Alpharma or its Affiliates to sell and market the Developed Products under the
provisions of the FD&C Act or the European Acts), Alpharma shall have the right
to take all actions necessary to accomplish a Facility Transfer for the
Developed Product so effected. The Facility Transfer shall be at the cost and
expense of Shasun. Upon and after a Facility Transfer made pursuant to this
Section, Alpharma or any Affiliate selling such Developed Products shall not be
obligated to pay to Shasun the Transfer Price or the Additional Purchase Price
with respect to any Developed Products that are not manufactured in Shasun's
Facility. Any Facility Transfer shall be effective until the Product Termination
Date for each individual Developed Product. The rights of Alpharma under this
Section shall be in addition to its rights under this Agreement.



ARTICLE 11.     INTELLECTUAL PROPERTY RIGHTS

11.1 Intellectual Property Plan

. Shasun will provide a thorough description of any Intellectual Property Rights
including those owned or licensed by it and any intellectual property-related
development issues relating to the Development API and the Developed Product in
its Development Proposal for Alpharma's review and approval, which approval
shall not be unreasonably withheld. Notwithstanding the foregoing, Shasun shall
not provide any such information to Alpharma until Alpharma and Shasun have put
in place all confidentiality and other safeguards reasonably determined by
Alpharma to be necessary to protect the ownership, integrity and confidentiality
of such Intellectual Property.



11.2 Ownership of Intellectual Property.

Alpharma shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, trademark rights, sui generis
database rights and all other intellectual and industrial property rights
including but not limited to know-how) worldwide relating to any and all
inventions (whether or not patentable), works of authorship, mask works,
designations, designs, know-how, ideas and information made or conceived or
reduced to practice, in whole or in part, by Shasun in connection with the
Development Activities (collectively, the "Work Product") and Shasun will
promptly disclose and provide all Work Product to Alpharma. All Work Product
shall be deemed work made for hire.



a.     Shasun agrees to assist Alpharma in any reasonable manner to obtain and
enforce for Alpharma's benefit the Work Product in any and all countries, and
Shasun hereby agrees to execute, when requested, any Work Product applications
and assignments to Alpharma and any other documents deemed necessary by Alpharma
to further the prosecution and issuance and/or registration of the Work Product.

b.     Alpharma hereby grants to Shasun a non-exclusive, non-transferable
limited license to use the Work Product and any other intellectual property
Alpharma has authorized it to use in connection with the Development Activities.
Notwithstanding the foregoing, Shasun shall retain ownership of any intellectual
property, which it owned prior to the execution of this Agreement and which has
not been created or developed in connection with the provision of the
Development Activities. In such event, Shasun shall grant Alpharma a
non-exclusive license to use Shasun's intellectual property solely in connection
with the Development Activities, as is necessary

11.3 Claim of Infringement.

In the event of either party becoming aware of any third party Intellectual
Property Right that may be potentially infringed by the manufacture, use or sale
of any one or more of the Development API or Developed Products in the
Territory, or receiving a notice alleging any such infringement, that party
shall notify the other party in writing within seven days of becoming aware of
such potential infringement. The parties shall consult and co-operate with each
other on what action should be taken and subject to the provisions of Sections
11.3 and 11.4 hereof.



11.4 Cooperation.

The parties agree that neither party shall take or omit to take any step in
relation to any potential or alleged infringement of a third party Intellectual
Property Right which may materially affect Alpharma's sale of Developed
Products, Development API or any other rights of either party under this
Agreement, without first receiving the written consent of the other party (which
consent shall not be unreasonably withheld).



Procedure to Investigate and Defend a Claim.

Each party, upon receiving a written request from the other party concerning a
Developed Product or Development API which is subject to a claim of third party
Intellectual Property Rights, shall promptly provide the other party with
reasonable access to information about, and personnel knowledgeable of the
Developed Product, or Development API, its formulation and process of
manufacture to enable the receiving party to:



a.     Ascertain whether the manufacture, use, promotion, sale or other
distribution of the Development API or Developed Product in the Territory will
infringe any existing patent or other third party Intellectual Property Rights;
and

b.     Determine its conduct in relation to any proceedings alleging
infringement of a patent or other third party Intellectual Property Right in the
Territory; and

c.     Each party warrants that, to the best of its knowledge, any information
disclosed to the other pursuant to this Section 11.5 will be a full and accurate
disclosure and that no party will withhold any information in its possession
which might materially reduce the other party's ability to make a determination
referred to in this Section 11.5.

11.5 Applicability of Section.

The provisions of this Section 11 shall not apply to third party patents listed
in the Orange Book for Paragraph IV Products. Any other claim, or ensuing
litigation, with respect to third party Intellectual Property Rights shall be
subject to both the provisions of Section 11 and the indemnity of Shasun
pursuant to the terms of Section 13.1.



ARTICLE 12.     PARAGRAPH IV PRODUCT LITIGATION

12.1 Waxman-Hatch Litigation.

Upon commencement of the Development Activities the parties will enter into a
Joint Defense Agreement in the form attached here as Exhibit F. Should an action
be brought under the Waxman-Hatch Act, against Alpharma by the holder of a
patent with respect to a Paragraph IV Product, Alpharma will notify Shasun of
such occurrence.



12.2 Control of Waxman-Hatch Litigation and Settlement by Alpharma.

Alpharma shall have the right in its sole discretion to select counsel for,
direct the defense of, and settle any Waxman-Hatch Litigation. Shasun
understands and agrees that any and all decisions with respect to Waxman-Hatch
Litigation, including any decision by Alpharma to prosecute, settle or abandon
the Waxman-Hatch Litigation, and the economic or other terms of any settlement,
shall be within Alpharma's sole unfettered discretion. Shasun shall have no
input with respect to the management of the Waxman-Hatch Litigation and shall
not be deemed a party to any settlement of such Waxman-Hatch Litigation.
Alpharma shall have the absolute discretion to manage the Waxman-Hatch
Litigation and, among other things, to consider, request and negotiate any terms
of settlement and to accept any offer of settlement made by plaintiff(s).
Alpharma shall have final determination of the adequacy and propriety of any
settlement, but before entering into a settlement, Alpharma shall seek Shasun's
comments concerning the settlement proposal. . If Shasun is named as a party in
a Waxman-Hatch Litigation, Alpharma shall provide counsel of Alpharma's choosing
and at Alpharma's expense to represent Shasun. If Shasun wishes to select its
own counsel in any Waxman-Hatch Litigation in which it is not a named party,
such counsel shall be at Shasun's expense. Shasun shall instruct any counsel so
retained to become a party to, or to comply with, the terms of the Joint Defense
Agreement in place for the Paragraph IV Product.



12.3 Alpharma Access to Shasun Information.

In connection with Alpharma's control of any Waxman-Hatch Litigation Shasun
shall, at Alpharma's request, and in accordance with the Joint Defense
Agreement, make reasonable efforts to promptly provide Alpharma with
information, documentation, and personnel knowledgeable of the development and
manufacturing of the Development API and Developed Product to the extent that
such information is within Shasun's possession and/or control and reasonably
required in connection with such Waxman-Hatch Litigation. Any out-of-pocket
expenses incurred in responding to any Alpharma request under this Section 12.3,
including copying charges, travel, courier and postage shall be borne by Shasun.
Shasun shall provide such information in order to enable Alpharma to:



a.     Determine whether the manufacture, use, sale or offer for sale, of the
Development API or Developed Product infringes any existing patent or other
third party Intellectual Property Right;

b.     Determine Alpharma's response to any proceedings alleging infringement of
a patent or other third party Intellectual Property Right; or

c.     Provide witnesses or documentation from Shasun in any proceedings
alleging infringement of a patent or other third party Intellectual Property
Right.

12.4 Alpharma Commercial Sales Prior to Final Decision.

In the event that Alpharma, or one of its Affiliates, in its sole discretion
decides to commence commercial sale of a Paragraph IV Product prior to a Final
Decision it shall give written notice of such decision to Shasun. Alpharma shall
exclusively determine the Launch timing of any Paragraph IV Product. Alpharma
shall indemnify and hold Shasun harmless from and against any Patent
Infringement Damage incurred from the commercial sale of the Paragraph IV
product, provided that, Alpharma or its Affiliate shall retain all payments,
except the Transfer Price, payable in accordance with Section 6 to Shasun under
this Agreement prior to the date of the Final Decision and may first utilize
such funds towards the payment of any Patent Infringement Damages before paying
any excess amount (if any) to Shasun (provided that the payments due to Alpharma
pursuant to Section 6 shall be deducted from such amounts before offset against
Shasun's Patent Infringement Damage indemnification) and all other provisions of
this Agreement shall remain in full force and effect with respect to such
Paragraph IV Product including Section 8.1(e).



ARTICLE 13.     INDEMNIFICATION AND INSURANCE

13.1 Shasun's Indemnification of Alpharma.

Shasun shall indemnify, defend and hold Alpharma, its Affiliates and their
respective officers, directors, employees and agents harmless from and against
any and all Losses suffered, incurred or sustained by Alpharma or to which
Alpharma becomes subject at any time, to the extent arising out of or resulting,
directly or indirectly, from: (i) any breach of Shasun's representations,
warranties or obligations under this Agreement, or nonfulfillment of or failure
to perform any covenant or promise made by Shasun in this Agreement; (ii) any
personal injury, death or property damage caused by the possession, use, or
consumption by any person of any Developed Product or API that does not comply
with the specification in any way or is the result of Manufacturer Error; (iii)
any breach of any provision under this Agreement; (iv) the matters relating to
infringement of third party intellectual property rights as contemplated in
Section 11 and (v) any other negligent act or omission on the part of Shasun,
its Affiliates or their respective employees or agents.



13.2 Alpharma's Indemnification of Shasun

. Alpharma shall indemnify, defend and hold Shasun, its Affiliates and their
respective officers, directors, employees and agents harmless from and against
any and all Losses suffered, incurred or sustained by Shasun or to which Shasun
becomes subject at any time: (i) to the extent arising out of or resulting,
directly or indirectly, from any breach of Alpharma's representations,
warranties or obligations under this Agreement, or nonfulfillment of or failure
to perform any covenant or promise made by Alpharma in this Agreement; (ii) the
possession, use or consumption by any person of any Developed Product supplied
by Shasun under this Agreement that does not comply with the Specifications as a
result of actions or inactions of Alpharma or is alleged to result from any
inherent risk of the Developed Product; (iii) the matters relating to Patent
Infringement Damages, as provided for under Section 12 of this Agreement
regarding Orange Book listed patents for Paragraph IV Products and (iv) any
other negligent act or omission on the part of Alpharma, is Affiliates or their
respective employees or agents.



13.3 Assertion of Claim

. In the event that any claim is asserted against any party hereto, or any party
hereto is made a party defendant in any action or proceeding, and such claim,
action or proceeding involves a matter which is subject to a claim for
indemnification under this Section 13, then such party (an "Indemnified Party")
shall promptly give written notice to the other party or parties (the
"Indemnifying Party") of such claim, action or proceeding, and such Indemnifying
Party shall have the right to join in the defense of said claim, action or
proceeding, at such Indemnifying Party's own cost and expense, and if the
Indemnifying Party agrees in writing to be bound by and to promptly pay the full
amount of any final judgment from which no further appeal may be taken and if
the Indemnified Party is reasonably assured of the Indemnifying Party's ability
to satisfy such agreement, then at the option of the Indemnifying Party, such
Indemnifying Party may take over the defense of such claim, action or
proceeding, except that, in such case, the Indemnified Party shall have the
right to approve any attorney or counsel selected by the Indemnifying Party
(which approval shall not be unreasonably delayed or withheld) and to join in
the defense of said claim, action or proceeding at its own cost and expense. In
no event shall Shasun institute, settle or otherwise resolve any claim or
potential claim, action or proceeding relating to the Developed Products or any
trademarks, patents or other intellectual property of or licensed to Alpharma
without the prior written consent of Alpharma.



13.4 Insurance

.



a.     Each party will maintain comprehensive general liability insurance,
including blanket contractual liability insurance covering the indemnification,
defense, and hold harmless agreements and other obligations of that party under
this Agreement throughout the term of this Agreement, and for at least (3) years
thereafter, which insurance shall afford limits of not less than Five Million
Dollars ($5,000,000) for each person, and Five Million Dollars ($5,000,000) for
each occurrence, for bodily injury, liability, personal injury liability,
products liability, property damage liability, contractual liability, and
completed operations liability.

b.     Each party will provide to the other, upon written request, a Certificate
of Insurance evidencing the above coverage, within sixty (60) days (and annually
thereafter) after the execution of this Agreement. Such Certificate of Insurance
shall show the name of the party, the name of the issuing company, the type of
insurance, the policy number, the effective date, the expiration date, and the
limits of liability. The insurance shall provide for a minimum of thirty (30)
days written notice to the recipient of the Certificate of cancellation or
material change in the insurance.

ARTICLE 14.     TERM AND TERMINATION

14.1 Term

. The term of this Agreement shall commence on the date hereof and shall
continue with respect to each Developed Product and in each country considered
separately until the Product Termination Date. One year prior to a Product
Termination Date, the parties shall meet to discuss the commercial options
regarding the supply of distribution of the affected Developed Product
subsequent to such Product Termination Date.



14.2 Termination

. Either party shall have the option to terminate this Agreement in whole or in
part prior to the Product Termination Date upon the occurrence of a "Termination
Event". A "Termination Event" shall mean: (i) the voluntary or involuntary
filing of a petition for bankruptcy, insolvency or placing in receivership of
either party; (ii) a material breach of the terms of this Agreement by one party
followed by written notice of such breach by the non-breaching party followed by
the failure of the breaching party to cure such breach within sixty (60) days of
the date upon which written notice of breach was given.



14.3 Commercial Non-Viability

. Alpharma reserves the right to terminate this Agreement with regard to an
individual Developed Product on a country-by-country basis if Alpharma in good
faith determines that the Developed Product is no longer economically viable due
to (a) the commercial and / or intellectual property environment; or (b) that
the inherent risk of such Developed Product has proven to be a significant
product liability risk.



14.4 Effect of Termination.

Termination of this Agreement with respect to a Developed Product or Development
API or with respect to specific country shall not impair the enforceability of
effect of this Agreement with regard to the other Developed Products,
Development APIs or other countries not expressly included in the Termination.
All fixed orders for Developed Products accepted by Shasun prior to termination
shall remain in effect.



14.5 Remedies not Exclusive

. No exercise by a party of any right of termination will constitute a waiver of
any right of a party for recovery of any monies then due to it hereunder or any
other right or remedy a party may have by law or by this Agreement.



14.6 Transfer of Developed Product Rights

. Promptly upon termination of this Agreement as a whole or with respect to a
Developed Product or Development API as a result of Shasun's bankruptcy or
breach of this Agreement, Alpharma shall be entitled to all of Shasun's right
title and interest in and to all DMFs, Data, Dossiers or other materials
reasonably necessary to effect transfer of rights of the Developed Products as
to which Regulatory Approvals have not yet been received.



ARTICLE 15.     STEERING COMMITTEE

15.1

The parties shall form a steering committee, consisting of three executives from
Alpharma and two executives from Shasun (and an alternate member from each party
who shall be empowered to act in the absence of the regular member of the
committee) ("Steering Committee" or "Committee"). The Steering Committee shall
meet at least once each calendar quarter to discuss the operations and
activities to be undertaken pursuant to this Agreement, including without
limitation, the selection of Developed Products, assignment of Milestone Dates,
Development Activities, regulatory issues, Transfer Price, product quality and
delivery, Intellectual Property Rights, Paragraph IV Products and any other
issues as to which there is a disagreement or need for coordination between the
parties. To resolve any issue, a majority vote of the members shall be required,
and once taken shall be recorded in a writing signed by all Committee members,
which shall be binding on the parties hereto. The parties shall cause all issues
to be discussed by the members of the Committee prior to taking any legal action
provided or permitted hereunder.



ARTICLE 16.     RESOLUTION OF DISPUTES; ARBITRATION

16.1 Process

.



a.     The following dispute resolution process shall apply to all disputes
which arise under this Agreement (the "Dispute Resolution Process"). In the
event of any dispute under this Agreement, the disputing party shall provide
written notice of the dispute to the other parties detailing such dispute.

b.     Within ten (10) business days from the date of the written notice
referred to in Section 16.1.a, the Steering Committee, and any other personnel
they designate to assist them, are obligated to meet at a mutually acceptable
time and place or via phone or teleconference, and thereafter as often as they
reasonably deem necessary, to exchange relevant information and to attempt to
resolve the dispute. If the Steering Committee is unable to resolve the dispute
within fifteen (15) business days of their first meeting, the matter shall be
referred to a senior board level manager of each of the parties.

c.     Within five (5) business days of the dispute being referred to a senior
board level manager, the senior board level managers and any other individuals
they designate to assist them shall meet at a mutually acceptable time and place
or via phone or teleconference, to exchange relevant information and to attempt
to resolve the dispute.

d.     If the senior board level managers of the Parties are unable to resolve
the matter within three (3) business days after the five (5) business days
referred to in Section 16.1.c, any party to the dispute may initiate binding
arbitration of the dispute as provided for in Section 16.4, or pursue other
legal proceedings to the extent Section 16.4 of the Agreement is not applicable.

16.2 Expenses

. Each party shall be responsible for its own travel and related expenses during
the Parties' attempt to resolve the dispute.



16.3 Other Rights

. Nothing in this Section 16 shall be deemed to waive the right of any party to
apply to a court of competent jurisdiction for a temporary restraining order, a
preliminary injunction, or other equitable relief to preserve the status quo or
prevent irreparable harm.



16.4 Arbitration

. Except as otherwise set forth in Section 7.3 and Section 3.8, all disputes
between the parties arising out of or relating to this Agreement and not settled
through the Dispute Resolution Process set forth above shall be resolved through
final and binding arbitration. Such arbitration shall be conducted by a single
arbitrator in New York, New York in accordance with the then-current Commercial
Arbitration Rules of the American Arbitration Association ("AAA"). Such
arbitrator shall be selected by the mutual agreement of the parties or, failing
such agreement within thirty (30) days of the request for arbitration, shall be
selected by the AAA in accordance with its then-current rules. The parties shall
bear the costs of the arbitrator equally. The prevailing party in any
arbitration shall be entitled to its reasonable attorneys' fees, experts' fees,
and costs including the costs of arbitration in addition to any other amount of
recovery ordered by such arbitrator. The arbitrator may not award punitive or
multiple damages. Judicial enforcement of such arbitrator's award may be entered
in any court of competent jurisdiction.



ARTICLE 17.     MISCELLANEOUS

17.1 Survival

.Sections 7, 8, 11, 12, 13, 16, 17 and any other provisions required to
interpret and enforce the parties' rights and obligations under this Agreement
shall survive the termination of this Agreement to the extent required for the
full observation and performance of this Agreement by the parties in accordance
with its terms.



17.2 Entire Agreement; Amendment

. This Agreement, the Quality Agreement, and Joint Defense Agreement which by
this reference are incorporated herein, together with all of the Exhibits
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all previous verbal and written agreements,
representations and warranties. This Agreement and the Quality Agreement may be
released, waived or modified only by written agreement signed by the party
against whom enforcement of any release, waiver, modification, or other change
is sought.



17.3 Standard Forms

. In ordering and delivering the services, Developed Products and Development
API contemplated by this Agreement, Alpharma and Shasun may employ their
standard forms, but nothing in those forms shall be construed to modify, amend
or supplement the terms of this Agreement and, in the case of any conflict
herewith, the terms of this Agreement shall control.



17.4 Confidentiality

. Shasun and Alpharma shall not use, except in connection with this Agreement,
nor disclose any information concerning the other party's business or any
proprietary information of the other party, including but not limited to,
technical or scientific data, unpublished findings, biological material,
know-how, specifications, processes, techniques, patent, patent litigation
strategies or tactics, trade secrets, algorithms, programs, designs, drawings,
or formulae; and any engineering, manufacturing, marketing, financial,
litigation, intellectual property or business plan, confidential knowledge, data
or other similar information, whether received pursuant to this Agreement or
otherwise ("Confidential Information") without the prior written consent of such
other party. The obligation of non-disclosure referred to above shall not apply
to:



a.     Information which is known to the receiving party or one of its
Affiliates or independently developed by the receiving party or one of its
Affiliates prior to the time of disclosure, in each case, to the extent
evidenced by written records;

b.     Information disclosed to the receiving party by a third party, which has
a right to make such disclosure;

c.     Information which is or becomes patented, published or otherwise part of
the public domain as a result of acts by the disclosing party or a third person
obtaining such information as a matter of right; or

d.     Information which is required to be disclosed by order of the FDA or
similar authority in other countries or a court of competent jurisdiction;
provided that the parties shall use their best efforts to obtain confidential
treatment of such information by the court or agency.

In addition to the provisions set forth in this Section 17.4, the Mutual Confidentiality Agreement entered into by the parties dated March 2, 2004 is hereby incorporated herein by reference in its entirety.

17.5 Force Majeure

. Failure of any party to perform its obligations under this Agreement as a
result of Force Majeure shall not subject such party to any liability or place
it in breach of any term or condition of this Agreement to the other party if
such failure is caused by any cause beyond the reasonable control of such
non-performing party. The party prevented from performing its obligations or
duties because of Force Majeure shall promptly notify the other party hereto of
the occurrence and particulars of such Force Majeure and shall provide the other
party, from time to time, with its best estimate of the duration of such Force
Majeure and with notice of the termination thereof. The party so affected shall
use its best efforts to avoid or remove such causes of nonperformance. Upon
termination of Force Majeure, the performance of any suspended obligation or
duty shall promptly recommence. Neither party shall be liable to the other party
for any direct, indirect, consequential, incidental, special, punitive or
exemplary damages arising out of or relating to the suspension or termination of
any of its obligations or duties under this Agreement by reason of the
occurrence of Force Majeure. In the event that Force Majeure has occurred and is
continuing for a period of at least three (3) months, the other party shall have
the right to terminate this Agreement upon thirty (30) days notice.



17.6 Waiver

. The failure of a party to enforce any breach or provision of this Agreement
shall not constitute a continuing waiver of such breach or provision and such
party may at any time thereafter act upon or enforce such breach or provisions
of this Agreement. Any waiver of breach executed by either party shall affect
only the specific breach and shall not operate as a waiver of any subsequent or
preceding breach.



17.7 No Assignment

. Shasun may not delegate, subcontract, sublicense or otherwise transfer to a
third party its rights or obligations under this Agreement. Alpharma may
transfer its rights or obligations under this Agreement to any Affiliate or to a
successor of the portion of its business that is the subject matter hereof.
Subject to the foregoing, this Agreement shall inure to the benefit of and be
binding upon the parties and their respective permitted successors and assigns.



17.8 Severability

. If any clause or provision of this Agreement is declared invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
severed and the remaining provisions of the Agreement shall continue in full
force and effect. The parties shall use their best efforts to agree upon a valid
and enforceable provision as a substitute for the severed provision, taking into
account the intent of this Agreement.



17.9 Notices

. Any notice, request or other communication required to be given pursuant to
the provisions of this Agreement shall be in writing and shall be deemed to be
given when delivered in person or by courier (return receipt requested) or five
days after being deposited in the United States mail, postage prepaid,
certified, return receipt requested to the parties addressed as follows:



If to Shasun, to:


Shasun Chemicals and Drugs Limited
Shasun House
Doraiswamy Road
T. Nagar
Chennai 6000017
India
Attention: Mr. N. Govindarajan, CEO
Tel: +91-44-24344249
Fax: +91-44-24348924


If to Alpharma, to:


Purepac Pharmaceutical Co.
14 Commerce Drive
Cranford, NJ 07016
United States
Attention: Vice President, Law
Telephone: 908 653 8117
Facsimile: 908 653 8180


With a copy to,


Alpharma Inc.
One Executive Drive
Fort Lee, NJ 07024
United States
Attention: Chief Legal Officer
Telephone: 201 228 5022
Facsimile: 201 592 1481


Either party may change its address or its telephone or facsimile number by
giving the other party written notice, delivered in accordance with this Section
17.9.

17.10 Further Instruments

. Each party shall execute and deliver such further instruments and do such
further reasonable acts and things as reasonably may be required to carry out
the intent and purpose of this Agreement.



17.11 Governing Law

. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York (US), without reference to conflicts of laws, rules or
principles. The parties agree that the sole venue for all disputes shall be in
the Federal Courts, sitting in the Southern District of New York, New York
County.



17.12 Counterparts.

This Agreement shall become binding when any one or more counterparts hereof,
individually or taken together, bears the signature of each of the parties
hereto. This Agreement may be executed in any number of counterparts, each of
which shall be an original as against the party whose signature appears thereon,
but all of which taken together shall constitute but one and the same
instrument.



17.13 Independent Parties

. The relationship of the parties under this Agreement is that of independent
contractors. Neither party shall be deemed to be the agent of the other, nor
shall the parties be deemed to be partners or joint venturers, and neither is
authorized to take any action binding upon the other. Shasun expressly
acknowledges for itself, its employees, agents and subcontractors, that none of
them are employees of Alpharma and that none of them are entitled to participate
in any benefit plans of Alpharma or its affiliates. Shasun further acknowledges
that none of its employees, agents or subcontractors are eligible to participate
in any benefit plans of Alpharma or its affiliates, even if it is later
determined that the status of any of them was that of an employee during the
period of this engagement of Shasun by Alpharma.



17.14 Costs.

Except as otherwise provided in this agreement, each party will pay its own
costs and expenses in connection with the negotiation, preparation, execution,
and performance of this agreement.



17.15 Headings

. Headings in this Agreement are included for ease of reference only and have no
legal effect.





(The Remainder of this Page Left Blank Intentionally)



IN WITNESS WHEREOF

, each party has caused this Agreement to be signed by its duly authorized
officer as of the date executed.





 

SHASUN CHEMICAL AND DRUGS LIMITED

PUREPAC PHARMACEUTICAL CO.

   

By: /s/ N. Govindarajan
Name: N. Govindarajan

By: /s/ Fredrick Lynch
Name: Fredrick Lynch

Title: Chief Executive Officer
Date: June 23, 2005

Title: President
Date: June 15, 2005

